CCA 2013-27. On consideration of the issue certified by the Judge Advocate General of the Air Force, 73 M.J. 282 (C.A.A.F. 2014), and Appellee’s motion to supplement the record, we conclude that the military judge did not abuse his discretion in finding a Rule for Courts-Martial 703 violation and dismissing the Charge and Specification with prejudice. Accordingly, it is ordered that the motion to supplement the record is granted; the certified issue is answered in the negative; and the decision of the United States Air Force Court of Criminal Appeals is affirmed.† [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 Chief Judge Baker and Judge Ohlson would have held oral argument before deciding this case.